Title: From George Washington to Henry Knox, 5 August 1792
From: Washington, George
To: Knox, Henry

 

Sir,
Mount Vernon Augt 5th 1792

Since writing to you on the 1st instt Your letters of the 28th & 31st of July have come to hand. The latter, containing an acct of the fate of Majr Trueman, fills me with deep concern. The circumstances with which it is related (unless fabricated to answer some purpose to us unknown) will not allow one to doubt the fact. Nor do the Accounts from the Southward wear a much more agreeable aspect—Every exertion therefore on the part of Government must be used to avert the evils of War which seem to be impending & if these are found to be impracticable then to meet the event with firmness & resolution as a mean to which I hope the Recruiting Officers will double their diligence to obtain the men & thier vigilance to prevent desertion. The latter is shameful, & call for vigorous pursuits & exemplary punishments.
I hope & do earnestly exhort, the utmost attention on the part of General Wayne & the Officers under him, to fitt the men for the Service they are intended—It is indispensably necessary—and I beseech you to suffer no delay in forwarding the supplies which are necessary for the Army.
I wish Governor Blount may have been able to terminate the Conferences which he was to have had at Nashville about the 25. of last month with the Cherokees Chickasaws & Choctaws to the mutual advantage & satisfaction of all the parties concerned, but the difficulty of deciding between lawless Settlers & greedy (land) Speculators on one side, and the jealousies of the Indian Nations & their banditti on the other, becomes more & more obvious every day—and these, from the interference of the Spaniards (if the Reports we have be true) and other causes wch are too evident to require specification add not a little to our embarrassments.
I flatter myself, Governor St Clair will not forget that there are duties which require his attention in the Territory committed to his care although his presence at the trial of Ensign Morgan may not be necessary or proper. But, if an important lawsuit claims his attendance in the State of Pennsylvania in September and it can be dispensed with in his Government, I would not wish to deprive him of the advantage of being present at the trial.

The enclosed letter from People stiling themselves Oneidas or Onandagos came to my hands on friday last. It may not be amiss to make some enquiry into the matter. for oftentimes, it is more easy to prevent an evil, than to Redress it after it has happened. I am Sir Yrs &ca

G.W.

